At the outset, I wish to
congratulate Ambassador Insanally on his election to the
presidency of the General Assembly. The fact that he was
selected to guide our deliberations signifies the confidence
that Member States have in his well-known professional
qualities. I am sure that, under his guidance, the present
session of the Assembly will tackle the issues on its agenda
with courage and realism.
I would also like to place on record our appreciation for
the competence and wisdom of his predecessor, His
Excellency Mr. Stoyan Ganev, and for his outstanding
performance in steering the work of the General Assembly
during an eventful year.
My delegation takes joyful pride in welcoming Andorra,
the Czech Republic, Eritrea, Macedonia, Monaco and the
Slovak Republic to the family of nations. We believe that
their admission represents yet another milestone in further
consolidating the universality of this Organization. There is
no doubt that our community will be enriched and
strengthened by their contribution to the realization of the
ideals of the United Nations.
The excitement and hopefulness of 1989 already seem
to be part of a distant past. We both welcomed and were
unprepared for the events that marked the dramatic end of
the cold war. They generated a tidal wave of optimism
about the future of international relations. Fervent talk about
a rapidly changing world was the order of the day when we
entered the present decade. Little was done, however, to
determine and shape the dynamics and scope of the change.
It was more or less taken for granted that this change would
turn out to be for the better. That did not prove to be the
case. Accordingly, the creation of a new, desirable
international system continues to top the political agenda as
the most challenging task of our times.
The past 12 months have demonstrated yet again that
the new world in the making might at times be as dangerous
as the old, if not worse in certain respects. Nevertheless, we
should resist the impulse to indulge in a dark pessimism for
which there can be no legitimate cause. The crucial phase
of history we are going through calls for reflection and
positive action, not a defeatist mood. The international
community should not stand by in desperation and watch
conditions deteriorate. It must display the will to redirect
the course of history towards our expectations. There
definitely exists a political space for constructive initiatives
and a basis for cooperative action to that end.
It is the United Nations which defines and guards that
political space. Indeed, the United Nations is the foremost
symbol of modern internationalism. In these turbulent post-
cold-war years, hardly a day passes without the Organization
Forty-eighth session - 30 September l993 35
being called upon to take the lead on some important task.
These tasks include missions for preserving or restoring
peace and security, the upholding of the rule of law, and
missions to ensure the survival of mankind, to help save the
environment, to combat social scourges and to rescue the so-
called failing societies.
Since the cold war drew to a close and the conflicts of
the transition era rose to the fore, United Nations
peace-keeping operations have undergone considerable
expansion in terms of their functions, size, geographical area
and degree of complexity. This process has occurred in
tandem with the rapid evolution of the international
landscape. The same background conditions have prompted
the emergence of preventive diplomacy, peace- enforcement
and peace-building as new concepts awaiting urgent
translation into practical and mutually supportive instruments
at the disposal of the international community. Turkey’s
response to this urgency is reflected in our contribution to
peace-keeping operations
As highlighted in the Secretary-General’s report entitled
"An Agenda for Peace" (A/47/277), effectively managing of
the crises currently confronting us and responding adequately
to the challenges ahead call for the elaboration of a shared
vision for the future of our Organization.
In this connection, the focus of priority attention should
be the Security Council. Today, the prestige and credibility
of the United Nations depend more than ever on the
effectiveness of that principal body. There is a widespread
call for the Security Council to become more responsive to
the needs of the current international scene. This can be
made possible only by making the Council more
representative of the new geopolitical realities. In other
words, the post-cold-war environment requires a fresh
approach towards the Council’s renovation and restructuring.
Hence, the discussion on the twin themes of equitable
representation and membership enlargement is very timely.
Turkey firmly believes that enlarging the Security
Council membership would enhance its effectiveness.
Enlargement should not be conceived of only as an increase
in the number of members, but should also envisage the
creation of a new category of seats to be held by States that
could be qualified as semi-permanent members.
Semi-permanent membership in the Council could rotate
among a specific number of States designated according to
certain objective criteria: population; geopolitical posture;
economic potential; record of contribution to the
maintenance of international peace and security; and
equitable geographical distribution. Since Turkey fully
meets these criteria, it considers itself qualified as a
candidate for that new category of membership.
A Security Council more responsive, representative,
transparent and accountable is a requirement inherent in the
spirit of Article 24 of the Charter. Hence, the
democratization of its structure would ensure more active
participation in the Council’s work. The moral ground for
the full implementation of the Council’s resolutions would
thereby be strengthened.
Few, if any, would contest the fact that it was the
tragedy of Bosnia and Herzegovina that dispelled the
euphoria prevalent during the earlier period of the post-
cold-war era. Genocide and "ethnic cleansing" were the
hallmarks of the tragedy. They were conducted with
impunity. We could neither halt, nor roll back the Serbian
aggression. Nor could we alleviate, in earnest the suffering
of the survivors.
The example of a civic State, embracing all its citizens
as equals, irrespective of their ethnic origin or religion, was
given to us in Bosnia where a mature multicultural
civilization had evolved over many centuries. No lament
over its destruction at the hands of ethnic chauvinism could
be exaggerated. Moreover, denying the Bosnians the means
for their legitimate self-defence amounts to a failure in due
support for democracy against tyranny. A most serious blow
has been dealt to the moral essence of international law and
to the contemporary principles of conduct among nations.
Any document endorsing the consequences of
expansionism, genocide and "ethnic cleansing" cannot usher
in real peace. No peace throughout history has been lasting
when based on rewarding injustice, aggression and racism.
We cannot relieve our conscience by fabricating realpolitik
excuses for our inaction and silence. Appeasement is no
policy, but partnership in wrongdoing.
The stakes in Bosnia are much higher than those related
to the survival of the Bosnian State and its people. They
include the validity of our hope to do away with ethnic and
religious warfare in the future. The betrayal of Bosnia as a
multicultural, multi-ethnic State, invalidates this hope - and
with it the fundamental principles of our Organization. If
we allow dictatorship and adventurism to get away with the
crimes they have committed in Bosnia, the post-cold-war
disorder may worsen. Continued denial of the right of the
Republic of Bosnia and Herzegovina to defend itself
aggravates the responsibility of the international community
for what is happening there. Should Bosnia and
Herzegovina disintegrate, not only the Balkans and Europe,
36 General Assembly - Forty-eighth session
but the whole world, will eventually suffer the bitter
after-effects.
Turkey will continue to pursue actively the course of
justice and legitimacy to support the brave people of Bosnia
and Herzegovina in their struggle for survival and
democracy.
The sinister success of Serbian expansionism in Bosnia
has emboldened aggressors elsewhere. A tragedy of similar
proportions is occurring in the Caucasus, where Armenians
have occupied a fifth of Azerbaijani territory. Peace and
stability in a sensitive region neighbouring Turkey has been
seriously undermined. Security Council resolutions 822
(1993) and 853 (1993), calling for the immediate,
unconditional and complete withdrawal of the occupation
forces, are being ignored.
It should be borne in mind that short-term military
opportunism is not compatible with long-term interests.
Moreover, it is fraught with unpredictable dangers. Neither
in the Balkans nor in the Caucasus - nor, for that matter,
anywhere else - will Turkey ever accept the acquisition of
territory by force. Unless such gross violations of
international law are prevented and the principles of the
United Nations Charter vigorously upheld, the present
turmoil and confusion cannot be replaced by a just and
peaceful order.
It is with these thoughts in mind that Turkey strongly
endorses the observations made by the Secretary-General,
Mr. Boutros Boutros-Ghali, in his statement on 30 August
last, at the sixty-sixth session of the Institute of International
Law in Milan. There he appropriately referred to ultra-
nationalism and micro-nationalism as two of the greatest
dangers menacing today’s international society. He
underlined that, by strengthening the nation State as the main
subject of international law, multilateralism preserves the
world community from these two great perils. His
admonition that
"Ultra-nationalism today may still be a temptation, at
times, for a number of major Powers nostalgic for the
period of hegemony"
is of particular relevance at this juncture of post-cold-war
developments.
Indeed, the darkening shadows of ultra-nationalism and
micro-nationalism, ethnic chauvinism and neo-racism have
loomed like phantoms behind the scenes in the crises that
have erupted during the last two years. The international
community has to cure itself of these diseases. We should
not let irredentist, hegemonic tendencies plague our future.
The newly emerging geopolitical pluralism of Eurasia has to
be kept alive with a moral commitment to the quest for
global democratic interdependence.
Most of the threats to international peace in our time
are bred in climates of intolerance. We have to develop a
new mind-set for the recognition and acknowledgment of
other peoples’ right to be different. We have to enlarge our
capacity for give and take.
Tolerance is the foundation of civil society. To build
a just and peaceful world order, such societies must
proliferate. To that end, we need to promote a culture of
tolerance all over the world.
In this spirit, and as a follow-up to resolution 47/124,
Turkey will submit during the current session a draft
resolution proposing the proclamation of 1995 as the United
Nations Year for Tolerance. Adoption of that draft
resolution would help to accelerate the pace of the efforts
made in the struggle against all forms of fanaticism,
fundamentalism, discrimination and persecution.
Forty-eighth session - 30 September l993 37
Tolerance and social development are correlated
concepts. Accordingly, my Government attaches great
importance to concerted action at the global level aimed at
solving social problems and easing the tensions they cause.
Hence, we are amply satisfied that the Chilean initiative for
the convening in March 1995 of a World Summit for Social
Development has borne fruit. Turkey will prepare for this
Summit in earnest, and looks forward to contributing to its
success.
In this connection, Turkey welcomes the Secretary-
General’s latest report on the work of the organization, in
which he courageously addresses the gravity of the situation
stemming from the difficulty in raising funds for
development aid experienced since the end of the cold war.
He accurately observes that the poorer countries no longer
hold the same interest for the rich as they did in the previous
decades of ideological competition. My Government
believes that activities for development are just as important
as peace-keeping operations. Indeed, it is those activities,
including their humanitarian assistance dimension, which
provide the foundations for global peace and security.
Turkey, stretching its budgetary means to the utmost,
continues to be increasingly active as a donor and
contributor in the fields of economic and humanitarian
support and solidarity.
Since the beginning of 1992 we have implemented an
economic assistance package amounting to $2,893 million.
The package includes technical assistance, project financing,
training grants and soft loans, made available to 32 countries
in four continents. We are firmly committed to continuing
our efforts in this domain. To increase efficiency in terms
of coordination, we have set up the Turkish International
Cooperation Agency.
Over the same period 28 countries in three continents,
stricken by natural and/or man-made disasters, have received
humanitarian aid worth a total of $213 million from Turkey,
in cash or in kind, as well as various forms of relief and
accommodation for refugees.
Offering as they do a gloomy general picture, the past
12 months are nevertheless not totally bereft of reasons for
optimism, which include: the processes culminating in the
restoration of democracy in Haiti and Cambodia; the positive
developments leading towards the building of a democratic,
united, free and non-racial South Africa; and the peaceful
evolution of Eritrea to independence. A new diplomacy for
democracy seems to be making headway. All of us must
bring our full energies to bear on this phenomenon so that
it may gain momentum. That momentum, in its turn, will
give impetus to the consolidation of peace, because
democracies seldom fight each other.
The only way to advance towards democracy is
progressive and sustained democratization. The distance
covered in this process is measured by the degree of respect
for human rights and the rule of law. The convening of the
World Conference on Human Rights earlier this year enabled
the international community to identify clearly the
indispensable common denominators needed in the building
of pluralistic civil societies. The Conference re-emphasized
the importance of the global task of promoting and
protecting all human rights and fundamental freedoms, and
confirmed the commitment of the international community
to securing the full and universal enjoyment of those rights
through increased and sustained international cooperation and
solidarity.
The Vienna Declaration includes a comprehensive
definition of terrorism as any activity aiming at the
destruction of human rights, fundamental freedoms and
democracy, threatening the territorial integrity of States and
destabilizing legitimately constituted Governments. We
strongly endorse the call by the Conference to continue
taking the necessary steps to prevent and combat terrorism.
The historic breakthrough achieved in the Middle East
peace process holds the promise of concord and cooperation
not only between the Palestinians, Israel and their Arab
neighbours, but on a much wider regional scale. Its positive
ripple effects may set in motion multi-dimensional dynamics
that could transform an entire area, stretching from the
Atlantic to the Gulf and from the eastern Mediterranean to
the Indian Ocean, into one of harmony, dialogue and
co-prosperity.
As a country that neighbours the Middle East, has a
record of constructive involvement in the region’s affairs and
good traditional ties with all the parties to this dispute,
Turkey hails with the utmost satisfaction this momentous
shift from enmity towards reconciliation.
The momentum so gained should be fully utilized.
Irreversibility of the process is not enough; the process must
advance at an accelerated pace towards the ultimate
objectives defined in Security Council resolutions 242 (1967)
and 338 (1973).
The wise, far-sighted and courageous architects who
designed this blueprint for rebuilding amity and peace in the
Middle East may, as ever, rest assured of Turkey’s firm
38 General Assembly - Forty-eighth session
support for and contribution to their mission. We are
committed to assisting their endeavours in every way.
Three years after the outbreak of the Gulf crisis the
people of Iraq are still subjected to hardship. This
regrettable situation results from the Baghdad Government’s
reluctance to comply fully with the requirements of the
Security Council resolutions relating to the Gulf War
settlement. Compliance would tangibly demonstrate Iraq’s
interest in resuming its place in the international community.
However, we cannot remain indifferent to the suffering
of the people of Iraq. My Government firmly believes that
the international community must urgently consider
imaginative ways to break this vicious circle.
Turkey has been forthcoming in providing Iraq with
humanitarian assistance since 1991. By the same token, we
have decided to launch a new humanitarian assistance
programme worth $13.5 million aimed at the entire needy
population of northern Iraq. Our approach is without
prejudice to Iraq’s sovereignty, unity and territorial integrity.
Along with the Iraqi people, a number of countries,
particularly Iraq’s neighbours, are also exposed to the
adverse effects of the continued economic sanctions. The
international community should also devise a set of measures
aimed at redressing their mounting losses.
My Government is concerned over the worsening
situation in Jammu and Kashmir. We wish to see the
dispute between Pakistan and India over the Kashmir issue
resolved through the resumption of sustained dialogue. To
that end, Turkey will continue to support Pakistan’s
endeavours in pursuit of a negotiated settlement of this
long-standing problem.
As to Cyprus, it is certainly not my intention to indulge
in a consideration of the past. I am quite aware that this is
not the time, not would it be profitable, to enter into
recriminations over history. What is important is to
understand the issue correctly while acknowledging the facts
underlying the present problems and the profound mistrust
between the two communities. We must take careful
account of those problems and the present difficulties, but
we must build for the future.
Today the Cyprus question has reached a stage where
the common desire and purpose of the international
community is to promote an early and comprehensive
solution. To that end, the Secretary-General continues his
mission of good offices. As ever, Turkey supports the
Secretary-General’s efforts aimed at bringing about a freely
negotiated, just and viable settlement. No doubt the
realization of that objective requires a display of goodwill,
understanding and patience by both negotiating partners in
the island. Moreover, it also calls for a carefully balanced
and determined approach in order to heal the profound
mistrust driving the parties apart. It is with such
considerations that Turkey has endorsed the concept of
confidence-building measures, the scope and contents of
which must be acceptable to both communities.
Whatever the reasons that may still divide the two
sides, the negotiating process must continue. It is high time
for all concerned to display realism and act with vision in
search of a negotiated, durable solution.
At present a campaign is under way for early general
elections in the Turkish Republic of Northern Cyprus. We
earnestly hope that once the elections are over the Turkish
Cypriot side will again be able to continue to play its
constructive role in the negotiating process.
Turkey lies at the very epicentre of several regions
making up the most turbulent part of the Northern
hemisphere. We are actively engaged in the post-cold-war
search for new approaches to build peace through
multilateral action. Our objective is to reinforce the
international security system. Only the United Nations can
provide legitimacy to regional arrangements and institutions
should the latter decide to act in the fields of militarily
backed preventive diplomacy, peace-keeping and peace
enforcement.
All three of those categories of action are in demand on
Turkey’s periphery. My Government deploys all of its
available assets to help defuse and resolve these crises. We
strive to create and consolidate interlinked areas of solidarity
and processes of cooperation.
In that effort we proceed from two basic tenets. First,
we believe that the evolution of the international
environment towards a better future is not only desirable but,
in certain conditions, also possible. Secondly, we are of the
opinion that such a future may materialize only through the
reinforcement of respect for the rule of law along with the
universal observance and implementation of the principles of
democracy and tolerance.
The United Nations was created to preserve peace.
However, it cannot be expected to help resolve the collective
security problems of our times unless its Member States are
willing and prepared to assume their responsibilities as
Forty-eighth session - 30 September l993 39
upholders and enforcers of the United Nations Charter and
the contemporary norms of international behaviour.
With the fiftieth anniversary of the founding of the
Organization to be celebrated in two years’ time, all of us
here must admit that the main objective defined in the
Charter, namely, "to save succeeding generations from the
scourge of war," has not yet been achieved. In the
strengthening of peace and security our immediate task is
fully to mobilize the potential of the United Nations for
resolving regional and local conflicts, which have
proliferated since the end of the cold war.
For the future well-being of all nations, it is high time
to act with the vision and forbearance that peace requires.
Turkey stands committed to continue making its own
contribution to attaining that objective.
